


Exhibit 10.1


EXECUTION VERSION






364-DAY CREDIT AGREEMENT
dated as of
June 25, 2013,
among
BEST BUY CO., INC.,
The SUBSIDIARY GUARANTORS Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


$500,000,000


J.P. MORGAN SECURITIES LLC,
U.S. BANK NATIONAL ASSOCIATION,
BBVA SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


as Joint Lead Arrangers and Joint Bookrunners
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent


BBVA COMPASS,
CITIBANK, N.A.
and
BANK OF AMERICA, N.A.,
as Documentation Agents








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
23


SECTION 1.03.
Terms Generally
23


SECTION 1.04.
Accounting Terms; GAAP
23



ARTICLE II
The Credits
SECTION 2.01.
The Commitments
24


SECTION 2.02.
Loans and Borrowings
24


SECTION 2.03.
Requests for Syndicated Borrowings
25


SECTION 2.04.
Competitive Bid Procedure
26


SECTION 2.05.
[Intentionally Omitted]
28


SECTION 2.06.
[Intentionally Omitted]
28


SECTION 2.07.
Funding of Borrowings
28


SECTION 2.08.
Interest Elections
29


SECTION 2.09.
Termination and Reduction of the Commitments
30


SECTION 2.10.
Repayment of Loans; Evidence of Debt
31


SECTION 2.11.
Prepayment of Loans
32


SECTION 2.12.
Fees
33


SECTION 2.13.
Interest
33


SECTION 2.14.
Alternate Rate of Interest
34


SECTION 2.15.
Increased Costs
35


SECTION 2.16.
Break Funding Payments
36


SECTION 2.17.
Taxes
37


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
41


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
43


SECTION 2.20.
Defaulting Lenders
44


SECTION 2.21.
Term-Out Option
45



ARTICLE III
Guarantee
SECTION 3.01.
The Guarantee
45


SECTION 3.02.
Obligations Unconditional
46









--------------------------------------------------------------------------------




ii


SECTION 3.03.
Reinstatement
47


SECTION 3.04.
Subrogation
47


SECTION 3.05.
Remedies
47


SECTION 3.06.
Instrument for the Payment of Money
47


SECTION 3.07.
Continuing Guarantee
47


SECTION 3.08.
Rights of Contribution
48


SECTION 3.09.
General Limitation on Guarantee Obligations
48


SECTION 3.10.
Designation of Subsidiary Guarantors
49


SECTION 3.11.
Release of Guarantees
49



ARTICLE IV
Representations and Warranties
SECTION 4.01.
Organization
49


SECTION 4.02.
Authorization; Enforceability
49


SECTION 4.03.
Governmental Approvals; No Conflicts
50


SECTION 4.04.
Financial Condition; No Material Adverse Change
50


SECTION 4.05.
Properties
50


SECTION 4.06.
Litigation and Environmental Matters
50


SECTION 4.07.
Compliance with Laws and Agreements
51


SECTION 4.08.
Investment Company Status
51


SECTION 4.09.
Taxes
51


SECTION 4.10.
ERISA
51


SECTION 4.11.
Subsidiaries
51


SECTION 4.12.
Federal Reserve Regulations
52



ARTICLE V
Conditions
SECTION 5.01.
Effective Date
52


SECTION 5.02.
Each Credit Event
53



ARTICLE VI
Affirmative Covenants
SECTION 6.01.
Financial Statements, Rating Changes and Other Information
54


SECTION 6.02.
Notices of Material Events
55


SECTION 6.03.
Existence; Conduct of Business
56


SECTION 6.04.
Payment of Obligations
56


SECTION 6.05.
Maintenance of Properties; Insurance
56


SECTION 6.06.
Books and Records; Inspection Rights
56


SECTION 6.07.
Compliance with Laws
57







--------------------------------------------------------------------------------




iii


SECTION 6.08.
New Specified Subsidiaries to Become Subsidiary Guarantors
57


SECTION 6.09.
Use of Proceeds; Federal Reserve Regulations
57



ARTICLE VII
Negative Covenants
SECTION 7.01.
Subsidiary Indebtedness
58


SECTION 7.02.
Liens
59


SECTION 7.03.
Fundamental Changes
60


SECTION 7.04.
Restrictive Agreements
61


SECTION 7.05.
Transactions with Affiliates
63


SECTION 7.06.
Certain Financial Covenants
63


SECTION 7.07.
Investments in Foreign Subsidiaries
63



ARTICLE VIII
Events of Default
ARTICLE IX
Agency
SECTION 9.01.
Administrative Agent
66


SECTION 9.02.
Bookrunners, Etc
69



ARTICLE X
Miscellaneous
SECTION 10.01.
Notices
69


SECTION 10.02.
Waivers; Amendments
70


SECTION 10.03.
Expenses; Indemnity; Damage Waiver
72


SECTION 10.04.
Successors and Assigns
74


SECTION 10.05.
Survival
78


SECTION 10.06.
Counterparts; Integration; Effectiveness; Electronic Execution
78


SECTION 10.07.
Severability
79


SECTION 10.08.
Right of Setoff
79


SECTION 10.09.
Governing Law; Jurisdiction; Etc. (a) Governing Law
79


SECTION 10.10.
WAIVER OF JURY TRIAL
80


SECTION 10.11.
Headings
80


SECTION 10.12.
Treatment of Certain Information; Confidentiality
80


SECTION 10.13.
USA PATRIOT Act
82


SECTION 10.14.
Interest Rate Limitation
82


SECTION 10.15.
No Fiduciary Relationship
83







--------------------------------------------------------------------------------




iv




SCHEDULE 2.01 ‑ Commitments
SCHEDULE 4.11 ‑ Subsidiaries
SCHEDULE 7.01 ‑ Existing and Available Indebtedness
SCHEDULE 7.02 ‑ Certain Existing Liens
SCHEDULE 7.04 ‑ Restrictive Agreements


EXHIBIT A ‑ Form of Assignment and Assumption
EXHIBIT B ‑ Form of Guarantee Assumption Agreement
EXHIBIT C ‑ Form of Non-Bank Certificate
EXHIBIT D ‑ Form of Borrowing Request








--------------------------------------------------------------------------------




364-DAY CREDIT AGREEMENT dated as of June 25, 2013, among BEST BUY CO., INC.,
the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined) make Loans (as hereinafter defined) to the Borrower in an
aggregate principal amount not exceeding $500,000,000 at any one time
outstanding in Dollars. The Lenders are prepared to extend such Loans upon the
terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions


SECTION 1.01.    Defined Terms. As used in this Agreement (including the
introductory paragraph hereto), the following terms have the meanings specified
below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article IX.
“Administrative Agent's Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1%. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate per annum appearing on the




--------------------------------------------------------------------------------




2
Reuters “LIBOR01” screen displaying British Bankers' Association Interest
Settlement Rates (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such day for deposits in Dollars with
a maturity of one month. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the
case may be.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any Syndicated ABR Loan or
Syndicated Eurocurrency Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption ABR Spread, Eurocurrency Spread or Facility Fee Rate, as the
case may be, based upon the applicable Moody's Rating and/or S&P Rating,
respectively, applicable on such date:




--------------------------------------------------------------------------------




3


S&P Rating/
Moody's Rating
ABR Spread
Eurocurrency Spread
Facility Fee Rate
Category 1
A-/A3 or higher
—%
0.925%
0.075%
Category 2
BBB+/Baa1
0.025%
1.025%
0.1%
Category 3
BBB/Baa2
0.25%
1.25%
0.125%
Category 4
BBB-/Baa3
0.325%
1.325%
0.175%
Category 5
BB+/Ba1
0.525%
1.525%
0.225%
Category 6
Ba2/BB or lower, or unrated
0.6%
1.6%
0.275%



For purposes of the foregoing, (a) if any of Moody's or S&P shall not have in
effect a Moody's Rating or an S&P Rating, as the case may be (other than by
reason of the circumstances referred to in the last sentence of this
definition), then the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, such rating agency
shall be deemed to have established a rating in Category 6; (b) if the Moody's
Rating or S&P Rating established or deemed to have been established by Moody's
or S&P, as the case may be, shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings, unless the
ratings differ by two or more categories, in which case the Applicable Rate
shall be based on the Category one level below that corresponding to the higher
rating; and (c) if the Moody's Rating or S&P Rating established or deemed to
have been established by Moody's or S&P, as the case may be, shall be changed
(other than as a result of a change in the rating system of Moody's or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 6.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody's or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or




--------------------------------------------------------------------------------




4
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means each of J.P. Morgan Securities LLC, U.S. Bank National
Association, BBVA Securities Inc., Citigroup Global Markets Inc. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as joint lead
arranger and joint bookrunner for the credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Best Buy Europe Distributions” means Best Buy Europe Distributions Limited, a
limited company incorporated in England and Wales with registered number
06534088.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Best Buy Co., Inc., a Minnesota corporation.




--------------------------------------------------------------------------------




5
“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date or (b) Syndicated Eurocurrency Loans or Competitive Loans of the
same Type that have the same Interest Period (or any single Competitive Loan
that does not have the same Interest Period as any other Competitive Loan of the
same Type).
“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan, or to a borrowing, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in deposits denominated in Dollars are
carried out in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Flow Leverage Ratio” means, as of the last day of any Measurement Period,
the ratio of (a) the sum of (i) Net Interest-bearing Indebtedness on such day,
(ii) the principal amount of the Securitization Transactions on such day plus
(iii) eight times Rental and Lease Expense for the Measurement Period ended on
such day, to (b) the sum of EBITDA and Rental and Lease Expense for the
Measurement Period ended on such day.
“Change in Control” means either (a) the occurrence, after the Effective Date,
of any of any Person or two or more Persons acting in concert acquiring
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act), directly or indirectly, of common
stock of the Borrower representing 50% or more of the combined voting power of
all common stock of the Borrower entitled to vote in the election of directors
or (b) during any period of up to twelve consecutive months, whether commencing
before or after the Effective Date, individuals who at the beginning of such
twelve-month period were directors of the Borrower, ceasing for any reason
(other than by reason of death, disability or scheduled retirement) to
constitute a majority of the Board of Directors of the Borrower, unless such
directors were replaced by new directors whose election to the Board of
Directors of the Borrower, or whose nomination for election by the shareholders
of the Borrower, was approved by a majority of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved.






--------------------------------------------------------------------------------




6
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued; and provided, further, that the determination by any Lender of any
additional amount owing to it, to the extent claimed in reliance on the
preceding proviso, shall be made in good faith in a manner generally consistent
with such Lender's standard practices.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated Loans or
Competitive Loans.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04. The initial amount of each Lender's
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment. The initial
aggregate amount of the Lenders' Commitments is $500,000,000.
“Commitment Termination Date” means June 24, 2014 (or, if such date is not a
Business Day, the immediately preceding Business Day).
“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.




--------------------------------------------------------------------------------




7
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified in writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Borrower, the Administrative Agent or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or any other Lender,
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the receipt by the Administrative Agent
or such other Lender of such certification, or (d) has become the subject of a
Bankruptcy Event.
“Documentation Agent” means each of BBVA Compass, Citibank, N.A. and Bank of
America, N.A., in its capacity as documentation agent for the credit facility
established hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Securitization Transaction” means any transfer by the Borrower or any
of its Domestic Subsidiaries of its accounts receivable or interests (including
security interests) therein  (a) to a trust, partnership, corporation, limited
liability company or other entity, which transfer is funded in whole or in part,
directly or




--------------------------------------------------------------------------------




8
indirectly, by the incurrence or issuance by the transferee or successor
transferee of Indebtedness or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such accounts
receivable or interests therein, or (b) directly to one or more investors or
other purchasers.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any State within the United States of America or
the District of Columbia.
“EBITDA” means, for any period, the consolidated net income of the Borrower and
its consolidated Subsidiaries determined in accordance with GAAP (but excluding
therefrom any portion thereof attributable to any noncontrolling interest in a
Subsidiary and, prior to the Restricted Date, excluding all amounts relating to
Best Buy Europe Distributions and its Subsidiaries) plus (a) to the extent
deducted in determining such consolidated net income, the sum of (i) interest
expense (net of interest income), income tax expense and depreciation and
amortization, all as determined in accordance with GAAP, (ii) extraordinary,
non-recurring or unusual charges or losses, (iii) charges resulting from the
application of FASB Statement Number 123 (Revised), (iv) other non-cash charges,
and (v) losses arising from the sale of assets other than in the ordinary course
of business, minus (b) to the extent included in such consolidated net income,
extraordinary gains and gains arising from the sale of assets other than in the
ordinary course of business.
“Effective Date” means the date on which the Administrative Agent declares this
Agreement effective as provided in Section 5.01.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.






--------------------------------------------------------------------------------




9
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to meet the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.
“Event of Default” has the meaning specified in Article VIII.
“Excess Funding Guarantor” has the meaning specified in Section 3.08.
“Excess Payment” has the meaning specified in Section 3.08.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Subsidiary Guarantor hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes or minimum Taxes (in lieu of net income Taxes), and branch
profits Taxes imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending




--------------------------------------------------------------------------------




10
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (b) any Taxes that are Other Connection Taxes, (c) in the
case of a Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding Tax that is imposed by the United States
of America on amounts payable to such Lender at the time such Lender becomes a
party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) or
2.17(c), (d) Taxes attributable to such Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 2.17(f) or 2.17(g),
and (e) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the 364-Day Credit Agreement dated as of
August 31, 2012, among the Borrower, the subsidiary guarantors party thereto,
JPMCB, as administrative agent, and the lenders party thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the principal financial officer, chief financial
officer, principal accounting officer, treasurer, controller or
director-treasury of the Borrower.
“Five-Year Credit Agreement” means the Five-Year Credit Agreement dated as of
October 7, 2011, among the Borrower, the subsidiary guarantors party thereto,
JPMCB, as administrative agent, and the lenders party thereto.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans comprising such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.




--------------------------------------------------------------------------------




11
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“Foreign Securitization Transaction” means any transfer by any Foreign
Subsidiaries of its accounts receivable or interests (including security
interests) therein (a) to a trust, partnership, corporation, limited liability
company or other entity, which transfer is funded in whole or in part, directly
or indirectly, by the incurrence or issuance by the transferee or successor
transferee of Indebtedness or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such accounts
receivable or interests therein, or (b) directly to one or more investors or
other purchasers.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B by (a) an entity that, pursuant to
Section 6.08, is required to become a “Subsidiary Guarantor” hereunder or (b)
any Domestic Subsidiary that, pursuant to Section 3.10, is designated a
“Subsidiary Guarantor” by the Borrower, in each case in favor of the
Administrative Agent.




--------------------------------------------------------------------------------




12
“Guaranteed Obligations” has the meaning set forth in Section 3.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “toxic” or “hazardous” or as a
“pollutant” or “contaminant” by any Governmental Authority.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan (including the Borrower's omnibus stock and incentive plan
and the Borrower's employee stock purchase plan) providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its Subsidiaries shall be a Hedging Agreement.
“Indebtedness” means, with respect to any Person at any time of determination,
without duplication, (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid or accrued by such Person, (d) all
obligations of such Person for the deferred purchase price of property not
constituting a current liability, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, actual or contingent, as an account
party in respect of letters of credit or bankers' acceptances, (g) all
Guarantees by such Person of Indebtedness of others and (h) all Indebtedness of
others secured by any Lien on property owned by such Person, whether or not the
Indebtedness secured thereby has been assumed. The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower or any Subsidiary Guarantor,
other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.03(b).
“Initial Purchase Price” means $2,167,000,000.
“Interest Coverage Ratio” means, for any Measurement Period, the ratio of (a)
the sum of EBITDA and Rental and Lease Expense for such Measurement Period to




--------------------------------------------------------------------------------




13
(b) the sum of Net Interest Expense/Income and Rental and Lease Expense for such
Measurement Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period for a
Eurocurrency Loan of more than three months' duration, each day prior to the
last day of such Interest Period that occurs at three‑month intervals after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period therefor and, in the case of any Interest
Period for a Fixed Rate Loan of more than 90 days' duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at 90‑day intervals after the first day
of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Loan.
“Interest Period” means:
(a)    for any Syndicated Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the day that is seven days
or the numerically corresponding day in the calendar month that is one, two,
three or six months (or, with the consent of each Lender, nine or twelve months)
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request;
(b)    for any Competitive Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request; and
(c)    for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) any Interest Period must comply with Section 2.02(d).
For purposes




--------------------------------------------------------------------------------




14
hereof, the date of a Loan or Borrowing initially shall be the date on which
such Loan or Borrowing is made and, in the case of a Syndicated Loan or
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Loan or Borrowing.
“Inventory” means goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.
“Investments” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of, or
the making of any capital contribution to, any other Person or any agreement to
make any such acquisition, (b) the making of any deposit with, or advance, loan
or other extension of credit to, any other Person (including the purchase of
property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such property to such Person), and (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liabilities of any other Person (provided that for
purposes of Section 7.07(b), the amount of any such Guarantee or contingent
obligation shall equal the then outstanding amount of the Indebtedness or other
liabilities subject thereto).
“JPMCB” means JPMorgan Chase Bank, N.A.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing, the
rate appearing on the Reuters “LIBOR01” screen displaying British Bankers'
Association Interest Settlement Rates (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
denominated in Dollars with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, then the
LIBO Rate for such Interest Period shall be the rate at which deposits in
Dollars in the amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.




--------------------------------------------------------------------------------




15
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement and each Guarantee Assumption Agreement.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Margin Stock” means “margin stock” within the meaning of Regulation U issued by
the Board, as from time to time amended
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) material impairment of the ability of the Obligors taken
as a whole to perform any material obligation under any Loan Document to which
such Person is or becomes a party or (c) material impairment of any of the
material rights of, or benefits available to, the Administrative Agent or the
Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans) and
Securitization Transactions, or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $150,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of (a) the obligations of the
Borrower or any of its Subsidiaries in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time and (b) any Securitization
Transaction shall be determined as set forth in the definition of such term.
“Material Subsidiary” means, at any time, with respect to any fiscal year of the
Borrower, any Subsidiary which accounted for an amount equal to or greater than
5.0% of the consolidated aggregate revenues of the Borrower for such fiscal
year, provided that, notwithstanding the foregoing, each Subsidiary Guarantor
shall be deemed to be a “Material Subsidiary”.
“Maturity Date” means the Commitment Termination Date or any later date to which
the Maturity Date shall have been extended pursuant to Section 2.21.




--------------------------------------------------------------------------------




16
“Measurement Period” means a period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter of the Borrower.
“Moody's” means Moody's Investors Service, Inc., and any successor to its rating
agency business.
“Moody's Rating” means Moody's rating of the Borrower's long term, unenhanced,
senior unsecured debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Interest-bearing Indebtedness” means, as of the last day of any Measurement
Period, all Indebtedness of the Borrower and its Subsidiaries for borrowed money
or that bears interest and that, in accordance with GAAP, would be classified as
long term or short term debt on the consolidated balance sheet of the Borrower,
net of the aggregate amount of invested cash and cash equivalents held by the
Borrower or any Subsidiary as of such date, excluding any such cash and cash
equivalents that (a) are subject to any Liens (other than Liens in favor of the
Administrative Agent or any other Lender created under the Loan Documents), (b)
are subject to any restrictions on the use or disposition thereof or (c) are
held by a Subsidiary, to the extent such Subsidiary is subject to any
restriction on the distribution of such cash or cash equivalents without prior
approval or waiver (that has not been obtained), pursuant to the terms of such
Subsidiary's organizational documents or any agreement, judgment, order, law or
other restriction binding upon such Subsidiary; provided that in no event shall
Net Interest-bearing Indebtedness be less than zero.
“Net Interest Expense/Income” means, for any period of determination, interest
expense minus interest income, in each case calculated on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP.
“Obligor” means the Borrower and each Subsidiary Guarantor.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan, any other Guaranteed obligation or any Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, filing, excise, property or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except (i) any such Taxes that are Other Connection Taxes imposed
with




--------------------------------------------------------------------------------




17
respect to an assignment (other than an assignment pursuant to a request by the
Borrower under Section 2.19(b) and (ii) any Excluded Taxes.
“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)    Liens for Taxes not delinquent or which are being contested in good faith
by appropriate proceedings and for which whatever reserves required by GAAP have
been established;
(b)    Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto and other similar charges or encumbrances;
(c)    Liens imposed by law, such as landlord's, materialmens', mechanic's,
workmen's, repairmen's, carriers', warehousemans', vendors' or other similar
liens and encumbrances arising in the ordinary course of the business of the
Borrower or any of its Subsidiaries, or governmental (federal, state or
municipal) Liens arising out of contracts for the sale of products or services
by the Borrower or any of its Subsidiaries, in each case, securing obligations
that are not overdue by more than 30 days or which are being contested in
compliance with Section 6.04, or deposits or pledges to obtain the release of
any of the foregoing Liens;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, government contracts, supply agreements, utilities,
performance and return-of money bonds contracts, surety and appeal bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    licenses, leases, or subleases granted to third Persons or to the
Borrower or its Subsidiaries by the Borrower and its Subsidiaries in the
ordinary course of business;
(f)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower and
its Subsidiaries (excluding deposits securing the repayment of Indebtedness);
(g)    Liens encumbering customary initial deposits and margin deposits, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations under
commodities agreements;




--------------------------------------------------------------------------------




18
(h)    Liens arising in connection with Capital Lease Obligations; provided that
no such Lien shall extend to or cover any assets other than the assets subject
to the applicable capital leases;
(i)    any (i) interest or title of a lessor or sublessor under any lease, (ii)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);
(j)    Liens on any property or assets of any Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary,
provided that such Lien was not incurred in contemplation thereof and does not
extend to any other property of the Borrower or any of its Subsidiaries;
(k)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(m)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII;
(n)    Liens solely on cash earnest money deposits made by Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder; provided that such Liens are granted on customary business
terms and in the ordinary course of business of the Borrower or such Subsidiary;
and
(o)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry,
in each case existing solely with respect to cash or cash equivalents.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York




--------------------------------------------------------------------------------




19
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Pro Rata Share” has the meaning set forth in Section 3.08.
“Quarterly Dates” means the last Business Day of each fiscal quarter of the
Borrower in each of its fiscal years, the first of which shall be the first such
day after the date hereof.
“Receivables” means all rights of the Borrower or any of its Subsidiaries to
payments (whether constituting accounts, chattel paper, instruments, general
intangibles or otherwise, and including the right to payment of any interest or
finance charges), which rights are identified (or, in the case of future rights
to payments, are expected to be identified) in the accounting records of the
Borrower or such Subsidiary as accounts receivable, as determined in accordance
with GAAP.
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, members, trustees, directors, officers, employees, agents and
advisors of such Person and of such Person's Affiliates.
“Rental and Lease Expense” means, for any Measurement Period, all items that, in
accordance with GAAP, would be classified as rental and lease expense that are
included in selling, general and administrative expenses on the consolidated
statement of earnings of the Borrower, in each case determined in accordance
with GAAP, provided that Rental and Lease Expense shall not include any Rental
and Lease Expense incurred during the Measurement Period under leases that have
been assigned to and assumed by any Person (other than the Borrower or a
Subsidiary) or that constitute or relate to discontinued operations for which
the Borrower and its Subsidiaries are no longer obligated.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VIII, and for all purposes after the Loans become due and payable
pursuant to Article VIII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders).
“Restricted Date” has the meaning set forth in the definition of “Subsidiary”.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Syndicated Loans at
such time.




--------------------------------------------------------------------------------




20
“Securitization Transaction” means any Domestic Securitization Transaction or
any Foreign Securitization Transaction. The “amount” or “principal amount” of
any Domestic Securitization Transaction or Foreign Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness or other securities referred to in the definition of the term
“Domestic Securitization Transaction” or “Foreign Securitization Transaction”,
as applicable, or, if there shall be no such principal or stated amount, the
uncollected amount of the accounts receivable or interests therein transferred
pursuant to such Domestic Securitization Transaction or Foreign Securitization
Transaction, as applicable, net of any such accounts receivable or interests
therein that have been written off as uncollectible.
“Specified Subsidiary” means, with respect to any fiscal year of the Borrower,
any Domestic Subsidiary which accounted for an amount equal to or greater than
20.0% of the consolidated aggregate revenues of the Borrower for such fiscal
year, provided that, if, in any fiscal year of the Borrower, the Subsidiaries
(other than Best Buy Stores, L.P.), on a collective basis, accounted for more
than 50.0% of the consolidated aggregate revenues of the Borrower for such
fiscal year, then the percentage amount stated in the clause preceding the
proviso clause of this definition shall be automatically and permanently reduced
to 5.0%.
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“S&P Rating” means S&P's corporate credit rating for the Borrower.
“Statutory Reserve Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board. Eurocurrency Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other




--------------------------------------------------------------------------------




21
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower. Notwithstanding the foregoing, Best Buy Europe Distributions and its
Subsidiaries shall be deemed not to constitute “Subsidiaries” of the Borrower
for the purposes of this Agreement (other than Section 10.04(b)(i)) and the
other Loan Documents; provided that, (a) this sentence shall not apply to the
definition of the term “Total Assets” and (b) the Borrower may specify in a
written notice to the Administrative Agent (the date thereof, the “Restricted
Date”) that Best Buy Europe Distributions and its Subsidiaries shall thereafter
be treated as “Subsidiaries” of the Borrower for the purposes of this Agreement
and the other Loan Documents, provided that, (i) immediately before and after
the Restricted Date, no Default shall have occurred and be continuing,
including, on a pro forma basis, pursuant to the covenants set forth in Section
7.06 (and the Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer setting forth in reasonable detail the calculations
demonstrating compliance with such covenants) and (ii) the Borrower may not
subsequently specify that Best Buy Europe Distributions and its Subsidiaries
shall no longer be treated as “Subsidiaries” of the Borrower for the purposes of
this Agreement and the Loan Documents. If the Restricted Date occurs, Best Buy
Europe Distributions and its Subsidiaries shall be deemed to have incurred on
such date any Indebtedness or Liens of Best Buy Europe Distributions or such
Subsidiary existing on such date.
“Subsidiary Guarantor” means Best Buy Stores, L.P., BBC Investment Co., BBC
Property Co., each Specified Subsidiary that becomes a “Subsidiary Guarantor”
after the date hereof pursuant to Section 6.08 and each Domestic Subsidiary that
becomes a “Subsidiary Guarantor” after the date hereof pursuant to Section 3.10.
“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01.
“Syndication Agent” means USB, in its capacity as syndication agent for the
credit facility established hereunder.
“Tangible Net Worth” means, as of any date, the sum for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP, but excluding all amounts attributable to noncontrolling
interests in any Subsidiary and, prior to the Restricted Date, all amounts
relating to Best Buy Europe Distributions and its Subsidiaries), of the
following:
(a)    the total assets of the Borrower and its Subsidiaries as shown on the
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal




--------------------------------------------------------------------------------




22
quarter or fiscal year of the Borrower most recently ended on or prior to such
date prepared in accordance with GAAP, minus
(b)    the total liabilities of the Borrower and its Subsidiaries as shown on
such consolidated balance sheet, minus
(c)    the net book amount of all assets of the Borrower and its Subsidiaries
shown as intangible assets (including goodwill) on such consolidated balance
sheet.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term-Out Option” has the meaning set forth in Section 2.21.
“Total Assets” means, as of any date, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), the total assets of the Borrower and its Subsidiaries as shown on the
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
quarter or fiscal year of the Borrower most recently ended prior to such date
for which financial statements are available prepared in accordance with GAAP
(but excluding therefrom all amounts attributable to noncontrolling interests in
any Subsidiary).
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
other applicable jurisdiction.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“USB” means U.S. Bank National Association
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.




--------------------------------------------------------------------------------




23


SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Competitive Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Competitive
Eurocurrency Borrowing”).


SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person's successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) any definition of or reference to
any statute, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.


SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied




--------------------------------------------------------------------------------




24


immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding the foregoing, (a) all liabilities under or in respect of any
lease (whether now outstanding or at any time entered into or incurred) that,
under GAAP as in effect on the Effective Date, would be accrued as Rental and
Lease Expense and would not constitute a Capital Lease Obligation, shall
continue to be treated as Rental and Lease Expense in accordance with GAAP as in
effect on the Effective Date and shall not constitute a Capital Lease
Obligation, in each case, for purposes of the covenants set forth herein and all
defined terms as used therein and (b)  all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Borrower or any Subsidiary at “fair value”, as defined therein.


ARTICLE II


The Credits


SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender's Revolving Credit Exposure
exceeding such Lender's Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Syndicated Loans.


SECTION 2.02.    Loans and Borrowings. (a) Obligations of Lenders. Each
Syndicated Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.


(b)Type of Loans. Subject to Section 2.14, (i) each Syndicated Borrowing shall
be comprised entirely of ABR Loans or of Eurocurrency Loans, as the Borrower may
request in accordance herewith, and (ii) each Competitive Borrowing shall be
comprised entirely of Eurocurrency Loans or Fixed Rate Loans, as the Borrower
may request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.




--------------------------------------------------------------------------------




25


(c)Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $500,000. Each Syndicated ABR Borrowing shall be in an aggregate
amount equal to $2,000,000 or a larger multiple of $500,000; provided that a
Syndicated ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments. Each Competitive Borrowing shall
be in an aggregate amount equal to $5,000,000 or a larger multiple of
$1,000,000. Borrowings of more than one Class and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 20
Syndicated Eurocurrency Borrowings outstanding.


(d)Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Syndicated Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date (or, in the case of any Syndicated Borrowing if the Term-Out Option has
been exercised, the Maturity Date as it has been extended pursuant thereto).


SECTION 2.03.    Requests for Syndicated Borrowings. (a) Notice by the Borrower.
To request a Syndicated Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (i) in the case of a Syndicated Eurocurrency
Borrowing, not later than 1:00 pm, New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of a Syndicated
ABR Borrowing, not later than 1:00 p.m., New York City time, the same Business
Day as the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit D and signed by the Borrower.


(b)Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:


(i)the aggregate principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


(iv)in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d).


(c)Notice by the Administrative Agent to the Lenders. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.




--------------------------------------------------------------------------------




26


(d)Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Syndicated
Eurocurrency Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month's duration.


SECTION 2.04.    Competitive Bid Procedure. (a) Requests for Bids by the
Borrower. Subject to the terms and conditions set forth herein, from time to
time during the Availability Period the Borrower may request Competitive Bids
and may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans denominated in Dollars; provided that the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Borrowing, not later than 1:00 p.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) one Competitive Bid Request on the same day, but a
Competitive Bid Request shall not be made within four Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)the maturity date of such Borrowing, which date shall not be less than
seven days or more than 360 days after the date of such Borrowing;


(iv)whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;


(v)the Interest Period for such Borrowing, which shall be a period contemplated
by the definition of the term “Interest Period” that does not extend beyond the
Commitment Termination Date; and


(vi)the location and number of the Borrower's account to which funds are to be
disbursed.




--------------------------------------------------------------------------------




27
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids.
(b)Making of Bids by Lenders. Each Lender may (but shall not have any obligation
to) make one or more Competitive Bids to the Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by facsimile, in the case of a Competitive Eurocurrency Borrowing, not
later than 9:30 a.m., New York City time, three Business Days before the
proposed date of such Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be $5,000,000 or a larger multiple of $1,000,000
and which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Competitive Bid Rates at which
the Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.


(c)Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by facsimile of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.


(d)Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by facsimile in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurocurrency Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided, that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, the Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and




--------------------------------------------------------------------------------




28


(v) except pursuant to clause (iv) of this proviso, no Competitive Bid shall be
accepted for a Competitive Loan unless such Competitive Loan is in a principal
amount of $5,000,000 or a larger multiple of $1,000,000; provided further that
if a Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) of the first proviso of this paragraph, such
Competitive Loan may be in the amount of $1,000,000 or any multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to such
clause (iv) the amounts shall be rounded to multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.


(e)Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender whether or not its Competitive
Bid has been accepted (and, if so, the amount and Competitive Bid Rate so
accepted), and each successful bidder will thereupon become bound, subject to
the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.


(f)Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section. Any Competitive Bid submitted by the Administrative Agent that fails to
comply with the provisions of paragraph (b) above and this paragraph (f) shall
be void ab initio.


SECTION 2.05.    [Intentionally Omitted]


SECTION 2.06.    [Intentionally Omitted]


SECTION 2.07.    Funding of Borrowings. (a) Funding by Lenders. Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., New York City time
(or, in the case of any Syndicated ABR Loan, 4:00 p.m. New York City time), to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable borrowing request.


(b)Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender




--------------------------------------------------------------------------------




29


and the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Syndicated
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


SECTION 2.08.    Interest Elections. (a) Elections by the Borrower for
Syndicated Borrowings. The Loans comprising each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03(d) and, in the case of a Syndicated
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request or as otherwise provided in Section 2.03(d). Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Syndicated Eurocurrency Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.


(b)Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.


(c)Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the




--------------------------------------------------------------------------------




30


portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


(iv)if the resulting Borrowing is a Syndicated Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).


(d)Notice by the Administrative Agent to the Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender's portion of each resulting
Borrowing.


(e)Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Syndicated
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Syndicated Eurocurrency Borrowing is repaid as provided herein, the
Borrower shall be deemed to have selected an Interest Period of one month's
duration.


Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Borrower), then, so long as an Event of Default
is continuing (A) no outstanding Syndicated Borrowing may be converted to or
continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid, each
Syndicated Eurocurrency Borrowing shall be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.
SECTION 2.09.    Termination and Reduction of the Commitments. (a) Scheduled
Termination. Unless previously terminated, the Commitments shall terminate on
the Commitment Termination Date.


(b)Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each partial
reduction of the Commitments shall be in an amount that is $5,000,000 or a
larger multiple thereof and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.




--------------------------------------------------------------------------------




31


(c)Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.


(d)Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.


SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Repayment. The
Borrower hereby unconditionally promises to pay the Loans as follows:


(i)to the Administrative Agent for account of each Lender the outstanding
principal amount of the Syndicated Loans of such Lender on the Maturity Date,
and


(ii)to the Administrative Agent for account of each Lender the then unpaid
principal amount of each Competitive Loan of such Lender on the last day of the
Interest Period therefor.


(b)Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, and subject (in the case of a prepayment) to any applicable
provisions of Section 2.11, the Borrower shall select the Borrowing or
Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by facsimile) of such selection not later than 11:00 a.m., New York
City time, three Business Days before the scheduled date of such repayment. If
the Borrower fails to make a timely selection of the Borrowing or Borrowings to
be repaid or prepaid, such payment shall be applied, first, to pay any
outstanding ABR Borrowings and, second, to other Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each payment of a
Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.


(c)Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.


(d)Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and, if applicable, each Interest




--------------------------------------------------------------------------------




32


Period therefor, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender's share thereof.


(e)Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or pay any other amounts hereunder in accordance with the
terms of this Agreement.


(f)Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in customary form reasonably satisfactory to the Borrower
and the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the payee named therein or its registered assigns.


SECTION 2.11.    Prepayment of Loans. (a) Optional Prepayments. The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, without premium or penalty, subject to the requirements of
this Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.


(b)Notices, Etc. The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Syndicated Eurocurrency Borrowing or of a Competitive Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of a Syndicated ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid, any other information required to be in such notice pursuant to
Section 2.10(b); provided that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Syndicated Borrowing or Competitive
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Class and Type as
provided in Section 2.02. Each prepayment of a Syndicated Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any payments pursuant to Section 2.16, if applicable.




--------------------------------------------------------------------------------




33


SECTION 2.12.    Fees. (a) Facility Fees. The Borrower agrees to pay to the
Administrative Agent for account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the date
hereof to but excluding the date such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates (including as a result of the exercise of the Term-Out Option), then
such facility fee shall continue to accrue on the daily amount of such Lender's
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
each Quarterly Date, on the date the Commitments terminate and, if the Term-Out
Option has been exercised, on each date following the date the Commitments
terminate on which any Syndicated Loans are prepaid or repaid, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall (unless the
Term-Out Option has been exercised) be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).


(b)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.


(c)Term-Out Fees. On the Commitment Termination Date, the Borrower agrees to pay
to the Administrative Agent, for the account of each Lender, a fee equal to
1.00% of the aggregate principal amount of such Lender's outstanding Syndicated
Loans that have been termed out on the Commitment Termination Date as a result
of the exercise of the Term-Out Option) pursuant to Section 2.21.


(d)Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and term-out fees, to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.


SECTION 2.13.    Interest. (a) ABR Loans. The Loans comprising each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.


(b)Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted LIBO Rate for the Interest Period for such
Borrowing plus the Applicable Rate, or (ii) in the case of a Competitive
Eurocurrency Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing.


(c)Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.






--------------------------------------------------------------------------------




34


(d)Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.


(e)Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand; (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Syndicated Eurocurrency Borrowing prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.


(f)Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (in the case of a Syndicated Eurocurrency
Borrowing) or the LIBO Rate (in the case of a Competitive Eurocurrency
Borrowing) for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders (or, in the case
of a Competitive Eurocurrency Borrowing, any Lender that is required to make a
Loan included in such Borrowing) that the Adjusted LIBO Rate (in the case of a
Syndicated Eurocurrency Borrowing) or the LIBO Rate (in the case of a
Competitive Eurocurrency Borrowing) for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;




--------------------------------------------------------------------------------




35
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing shall be ineffective and such Syndicated Borrowing (unless prepaid)
shall be continued as, or converted to, a Syndicated ABR Borrowing and (ii) any
Borrowing Request for a Syndicated Eurocurrency Borrowing shall be treated as a
request for a Syndicated ABR Borrowing.
SECTION 2.15.    Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);


(ii)subject any Lender or the Administrative Agent to any Tax (other than
(A) Indemnified Taxes, (B) Other Taxes, (C) Taxes described in clauses (a) and
(c) through (e) of the definition of Excluded Taxes, (D) Connection Income Taxes
and (E) Taxes imposed on gross or net income, profits or revenue, including
value-added and similar Taxes) of any kind whatsoever with respect to its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement, Eurocurrency Loans or Fixed Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or the Administrative Agent
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Administrative Agent, as the case may be, the
Borrower will pay to such Lender or the Administrative Agent, as the case may
be, in Dollars, such additional amount or amounts as will compensate such Lender
or the Administrative Agent, as the case may be, for such additional costs
incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender,
to a level below that which such




--------------------------------------------------------------------------------




36


Lender or such Lender's holding company could have achieved but for such Change
in Law (taking into consideration such Lender's or such Lender's holding
company's policies and the policies of such Lender's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender, in Dollars, such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law (other than any Change in
Law referred to in the proviso of the definition of such term) that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.


SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of the Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Syndicated Eurocurrency Loan other than on the last
day of the Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Syndicated Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment as a result of a request by the Borrower
pursuant to Section 2.19(b) of any Syndicated Eurocurrency Loan other than on
the last day of the Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the




--------------------------------------------------------------------------------




37


excess, if any, of (i) the amount of interest that such Lender would pay for a
deposit equal to the principal amount of such Loan for the period from the date
of such payment, conversion, failure or assignment to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Syndicated
Eurocurrency Loan) or the LIBO Rate (in the case of a Competitive Eurocurrency
Loan) for such Interest Period, over (ii) the amount of interest that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for deposits denominated
in Dollars from other banks in the eurocurrency market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower or any Subsidiary Guarantor
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes (including Other
Taxes); provided that if the Borrower or any Subsidiary Guarantor shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Subsidiary Guarantor shall make or cause to be made such deductions and
(iii) the Borrower or such Subsidiary Guarantor shall timely pay or cause to be
paid the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower and each Subsidiary Guarantor shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Other Taxes,
and Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section, but excluding Excluded Taxes under all
circumstances) paid or payable by the Administrative Agent or such Lender, as
the case may be, and any penalties and interest arising therefrom or with
respect thereto, whether or not such Indemnified Taxes (including Other Taxes)
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability,




--------------------------------------------------------------------------------




38


prepared in good faith and delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall not be obligated to indemnify for any Indemnified Taxes (including Other
Taxes) if a written demand therefor is not made by the Administrative Agent or a
Lender, as the case may be, within 120 days from the first date the
Administrative Agent or such Lender knows or reasonably should have known of the
imposition of such Taxes.


(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes (including Other Taxes) by the Borrower or any Subsidiary Guarantor to a
Governmental Authority, the Borrower or such Subsidiary Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes attributable to such Lender (but only to the
extent that the Borrower and the Subsidiary Guarantors have not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower and the Subsidiary Guarantors to do so) that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph (e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.


(f)Foreign Lender Tax Certifications. (i) Any Foreign Lender that is entitled to
an exemption from, or reduction of, any applicable withholding Tax with respect
to any payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
paragraph (f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.


(ii)Without limiting the generality of the foregoing:




--------------------------------------------------------------------------------




39


(A)each Foreign Lender shall (x) furnish on or before the date on which it
becomes a party to this Agreement either (1) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8BEN (or successor
form), (2) two accurate and complete originally executed U.S. Internal Revenue
Service Form W-8ECI (or successor form), and/or (3) two accurate and complete
originally executed U.S. Internal Service Form W-8IMY (together with the forms
described in clauses (1) and (2), as required) certifying, in each case, to such
Foreign Lender's legal entitlement to a complete exemption from U.S. Federal
withholding tax with respect to all interest payments hereunder, and (y) provide
a new Form W-8BEN (or successor form) or Form W-8ECI (or successor form) and/or
Form W-8IMY (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm complete exemption from U.S. Federal
withholding tax with respect to any interest payment hereunder to the extent (in
case of this clause (y)) such Foreign Lender is legally able to do so; provided
that any Foreign Lender that is relying on the so-called “portfolio interest
exemption” and is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (y) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (z) a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code, shall also furnish a “Non-Bank
Certificate” in the form of Exhibit C together with a Form W-8BEN.
Notwithstanding any other provision of this Section 2.17(f)(ii)(A), a Foreign
Lender that is an assignee shall not be required to deliver any documentation
pursuant to this Section 2.17(f)(ii)(A) that such Foreign Lender is not legally
able to deliver. For the avoidance of doubt, the legal inability of a Foreign
Lender to provide any documentation pursuant to this Section 2.17(f)(ii)(A)
shall not cause any Tax resulting from such inability to be an Excluded Tax in
circumstances where such inability arises solely due to a Change in Law
subsequent to the date the Foreign Lender becomes a party to this Agreement.
Subject to Section 2.17(a), if any Foreign Lender fails to provide the
certifications described in this paragraph, each such Foreign Lender
acknowledges that the Borrower and the Administrative Agent shall be entitled to
deduct and withhold any Taxes imposed by the United States or any taxing
authority thereof or therein, to the extent required by law.


(B)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation




--------------------------------------------------------------------------------




40


reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(ii)(B), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.


(g)U.S. Lender Tax Certifications. Any Lender that is a United States person, as
defined in Section 7701(a)(30) of the Code and is not an exempt recipient within
the meaning of Treasury Regulations Section 1.6049-4(c), shall deliver to the
Borrower (with a copy to the Administrative Agent) two accurate and complete
original signed copies of Internal Service Form W-9, or any successor form that
such person is entitled to provide, establishing that the Lender is not subject
to U.S. Federal backup withholding Tax.


(h)Cooperation in Contesting Indemnified Taxes. If the Borrower determines in
good faith that a reasonable basis exists for contesting any Indemnified Taxes
(including Other Taxes) for which additional amounts have been paid under this
Section 2.17, the Administrative Agent or the relevant Lender, as the case may
be, shall cooperate with the Borrower in challenging such Indemnified Taxes
(including Other Taxes) at the Borrower's expense, if so requested by the
Borrower in writing; provided that, in the sole discretion, exercised in good
faith, of the Administrative Agent or such Lender, as the case may be, doing so
would not materially prejudice the Administrative Agent or such Lender, and the
Administrative Agent or such Lender would not be required to disclose any
information it considers proprietary or make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.


(i)Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes (including Other Taxes) as to which it has been indemnified by
the Borrower or any Subsidiary Guarantor or with respect to which the Borrower
or any Subsidiary Guarantor has paid additional amounts pursuant to this
Section, it shall pay to the Borrower or such Subsidiary Guarantor an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or such Subsidiary Guarantor under this
Section with respect to the Indemnified Taxes (including Other Taxes) giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower or such Subsidiary
Guarantor, upon the request of the Administrative Agent or such Lender, shall
repay the amount paid over to the Borrower or such Subsidiary Guarantor (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require




--------------------------------------------------------------------------------




41


the Administrative Agent or any Lender to disclose any information it considers
proprietary or make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower, any Subsidiary
Guarantor or any other Person.


SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Payments by the Obligors. Each Obligor shall make each payment required to be
made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise), or under any other Loan
Document (except to the extent otherwise provided therein), prior to 1:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent's Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.15, 2.16,
2.17 and 10.03, which shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under each Loan
Document shall be made in Dollars.


(b)Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.


(c)Pro Rata Treatment. Except to the extent otherwise provided herein (for the
avoidance of doubt, as this Agreement is in effect from time to time): (i) each
payment of facility fees under Section 2.12(a) shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.09 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments (or,
in the case of any such payment of facility fees at a time when the Commitments
shall have terminated or expired, pro rata according to the amounts of their
respective Revolving Credit Exposure); (ii) each Syndicated Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Syndicated Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of any
Syndicated Borrowing shall be applied ratably to the Loans included in the
repaid or prepaid Syndicated Borrowing; and (iv) if the Term-Out Option is
exercised, the payment




--------------------------------------------------------------------------------




42


of the term-out fees under Section 2.12(c) shall be made for account of the
Lenders pro rata according to the amounts of their respective Commitments
immediately prior to the Commitment Termination Date.


(d)Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans (other than a Competitive Loan)
resulting in such Lender's receiving payment of a greater proportion of the
aggregate amount of its Loans (other than Competitive Loans) and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact and (B) purchase (for cash at face value) participations in
the Loans (other than Competitive Loans) of other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans (other than Competitive
Loans), provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Obligor pursuant to and in accordance with the express terms
of this Agreement (for the avoidance of doubt, as this Agreement is in effect
from time to time) or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Obligor in the amount of
such participation.
(e)Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds




--------------------------------------------------------------------------------




43


Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(f)Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it hereunder to or for the account of
the Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.07(b), 2.18(e) and 10.03(c)), in each case in such order
as shall be determined by the Administrative Agent in its discretion.


SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 2.15, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.


(b)Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii)  any Lender has become a Defaulting Lender, or (iv) any
Lender does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of such Lender or each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.04), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(A)the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld;






--------------------------------------------------------------------------------




44


(B)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.04;


(C)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans), accrued interest thereon,
accrued fees and all other amounts (except Competitive Loans) payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.16) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(D)in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment and delegation will result in a reduction in such
compensation or payments thereafter; and


(E)such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)facility fees shall continue to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender; and


(b)the Commitment, the Revolving Credit Exposure and the aggregate principal
amount of outstanding Competitive Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof.


In the event that the Administrative Agent and the Borrower each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to




--------------------------------------------------------------------------------




45
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Syndicated Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
SECTION 2.21.    Term-Out Option. The Borrower may, by irrevocable written
notice to the Administrative Agent given, not less than 30 days, but not more
than 60 days, prior to the Commitment Termination Date, elect (such election,
the “Term-Out Option”) to extend the Maturity Date to a one-year anniversary of
the Commitment Termination Date; provided that on the Commitment Termination
Date (a) no Default shall have occurred and be continuing or would result
therefrom, (b) the representations and warranties set forth in Article IV and in
the other Loan Documents shall be true and correct on and as of the Commitment
Termination Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (c) the Borrower shall pay the
Term-Out Fee to the Administrative Agent for the account of each Lender pursuant
to Section 2.12(c). Each notice by the Borrower under this Section shall be
deemed to constitute a representation and warranty by the Borrower as to the
matters specified in clauses (a) and (b) above as of the Commitment Termination
Date. For the avoidance of doubt all Commitments will terminate on the
Commitment Termination Date, and no additional Borrowings will be permitted
after the Commitment Termination Date. This Section shall not apply to
Competitive Loans, which must be repaid on or prior to the Commitment
Termination Date.


ARTICLE III


Guarantee


SECTION 3.01.    The Guarantee. The Subsidiary Guarantors hereby jointly and
severally, as a primary obligor and not merely as a surety, guarantee to each
Lender, each other holder of a Guaranteed Obligation (as hereinafter defined)
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrower and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Administrative Agent by the
Borrower under this Agreement and by any Obligor under any of the other Loan
Documents, in each case strictly in accordance with the terms thereof and
including all interest, fees and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceedings with respect to the
Borrower, whether or not such interest, fees or expenses are allowed as a claim
in such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”). The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the






--------------------------------------------------------------------------------




46


case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.


SECTION 3.02.    Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Subsidiary Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Subsidiary Guarantors hereunder, which shall remain absolute
and unconditional as described above:


(i)at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;


(ii)any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;


(iii)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or


(iv)any lien or security interest granted to, or in favor of, the Administrative
Agent or any Lender or Lenders as security for any of the Guaranteed Obligations
shall fail to be perfected.


The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever. Each Subsidiary Guarantor agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and hereby
expressly waives any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or any other agreement or




--------------------------------------------------------------------------------




47
instrument referred to herein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.
SECTION 3.03.    Reinstatement. The obligations of the Subsidiary Guarantors
under this Article shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including fees of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.


SECTION 3.04.    Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.


SECTION 3.05.    Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
the Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 3.01.


SECTION 3.06.    Instrument for the Payment of Money. To the fullest extent
permitted by N.Y. Civ. Prac. L&R § 3213 and other applicable law, each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Article
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Subsidiary Guarantor in the payment of any moneys due hereunder,
shall have the right to bring motion action under N.Y. Civ. Prac. L&R § 3213.


SECTION 3.07.    Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.




--------------------------------------------------------------------------------




48


Each Subsidiary Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any extension, renewal, amendment or modification of
any Guaranteed Obligation.


SECTION 3.08.    Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor's Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section shall be subordinate and subject
in right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.


For purposes of this Section, (a) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (b) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (c) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (i) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (ii) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.
SECTION 3.09.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would




--------------------------------------------------------------------------------




49


otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable on account of the amount of its
liability under Section 3.01, then, notwithstanding any other provision hereof
to the contrary, the amount of such liability shall, without any further action
by such Subsidiary Guarantor, any Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding.


SECTION 3.10.    Designation of Subsidiary Guarantors. The Borrower may at any
time and from time to time designate, in its sole discretion, any Domestic
Subsidiary as a Subsidiary Guarantor, in each case by delivery to the
Administrative Agent of (a) a duly executed Guarantee Assumption Agreement
properly completed for such Subsidiary and in such number of counterparts as may
reasonably be requested by the Administrative Agent and (b) proof of corporate
action, incumbency of officers, opinions of counsel and other documents
consistent with those delivered by the Subsidiary Guarantors pursuant to Section
5.01 on the Effective Date as may reasonably be requested by the Administrative
Agent. Any Subsidiary Guarantor designated as such pursuant to this Section 3.10
shall continue to be a Subsidiary Guarantor until the Borrower shall have
delivered written notice to the Administrative Agent of the termination of such
designation; provided that the preceding clause shall not limit the Borrower's
obligations with respect to Specified Subsidiaries pursuant to Section 6.08.


SECTION 3.11.    Release of Guarantees. A Subsidiary Guarantor will
automatically be released from its obligations under this Article III, upon the
consummation of any transaction permitted by this Agreement as a result of which
neither the Borrower nor any of its Subsidiaries owns any equity interest in
such Subsidiary Guarantor, provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transactions and the terms of such
consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Obligor, at such Obligor's expense, all documents that such Obligor shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.


ARTICLE IV


Representations and Warranties


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 4.01.    Organization. Each Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.


SECTION 4.02.    Authorization; Enforceability. The Transactions are within each
Obligor's corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action. This Agreement has




--------------------------------------------------------------------------------




50


been duly executed and delivered by each Obligor identified herein as a
signatory party hereto and constitutes, and each of the other Loan Documents to
which any Obligor is a party when executed and delivered by such Obligor will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors'
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


SECTION 4.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) do not violate the charter,
by‑laws or other organizational documents of any Obligor and do not violate in
any material respect any applicable law or regulation or any order of any
Governmental Authority, and (c) do not constitute a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries.


SECTION 4.04.    Financial Condition; No Material Adverse Change. (a) Financial
Condition. The Borrower's consolidated balance sheet and statements of earnings,
shareholders' equity and cash flows (i) as of and for the fiscal year ended
February 2, 2013, reported on by Deloitte & Touche LLP, independent registered
public accounting firm, and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended May 4, 2013, certified by the chief financial
officer of the Borrower, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year‑end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii).


(b)No Material Adverse Change. Since February 2, 2013, there has been no
material adverse change in the business, assets, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.


SECTION 4.05.    Properties. Except in respect of matters that would not
reasonably be expected to have a Material Adverse Effect, the Borrower and its
Subsidiaries have title to, or leasehold interests in, or the use of, property
sufficient to conduct their business, except for defects in title that do not
interfere with their ability to conduct their business.


SECTION 4.06.    Litigation and Environmental Matters. (a) Actions, Suits and
Proceedings. (i) There are no material actions, suits or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries, except as disclosed in the Annual Report on Form 10-K of
the Borrower for




--------------------------------------------------------------------------------




51


the fiscal year ended February 2, 2013 as filed with the Securities and Exchange
Commission.


(ii)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
purport to affect the legality, validity or enforceability of any Loan Document,
the borrowing or repayment of any Loans.


(b)Environmental, Health and Safety Laws. Neither the Borrower nor any
Subsidiary has received any notice to the effect that any part of its operations
or properties is not in compliance with any Environmental Law or order or any
notice that it or its property is the subject of any governmental investigation
evaluating whether any remedial action is needed to respond to any release of
any Hazardous Material into the environment, which non-compliance or remedial
action could reasonably be expected to have a Material Adverse Effect.


SECTION 4.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 4.08.    Investment Company Status. No Obligor is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.


SECTION 4.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.


SECTION 4.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 4.11.    Subsidiaries. Set forth on Schedule 4.11 is a complete and
correct list as of the Effective Date of (a) all of the Subsidiaries of the
Borrower and (b) each Subsidiary holding ownership interests in other
Subsidiaries of the Borrower, together with, for each such Subsidiary, the
jurisdiction of organization of such Subsidiary. Schedule 4.11 separately
identifies all Specified Subsidiaries and Material Subsidiaries as of the date
hereof.




--------------------------------------------------------------------------------




52


SECTION 4.12.    Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.  The value of all Margin Stock owned by the Borrower and its Subsidiaries
(including, without limitation, all capital stock of the Borrower held by the
Borrower in treasury) does not constitute more than 25.0% of the value of the
consolidated assets of the Borrower.


ARTICLE V


Conditions
SECTION 5.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the following
conditions shall have been satisfied (or delivery of such documents is waived in
accordance with Section 10.02):


(a)Executed Counterparts. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.


(b)Opinion of Counsel to the Obligors. The Administrative Agent shall have
received opinions, dated the Effective Date, of General Counsel of the Borrower
and of Simpson Thacher & Bartlett LLP, special counsel for the Borrower in form
and substance reasonably satisfactory to the Administrative Agent (and each
Obligor hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent).


(c)Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the Transactions and any other legal matters
relating to the Obligors, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(d)Officer's Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Borrower, confirming, to the best
knowledge of such Person, following due inquiry, compliance with the conditions
set forth in the lettered clauses of the first sentence of Section 5.02 (except,
in the case of clause (a) thereof, without giving effect to the parenthetical
statement therein).


(e)Repayment of Existing Indebtedness. The Administrative Agent shall have
received evidence that the principal of and interest on, and all other




--------------------------------------------------------------------------------




53


amounts owing in respect of, Indebtedness under the Existing Credit Agreement
shall have been (or shall simultaneously be) paid in full, that the commitments
to extend credit under the Existing Credit Agreement have been (or shall
simultaneously be) canceled or terminated.


(f)Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or Cravath, Swaine & Moore LLP, New York
counsel to JPMCB, may reasonably request.


(g)Delivery of Information. The Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that have been requested at least five Business Days prior
to the Effective Date.


The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Borrower of such fees as the Borrower
shall have agreed in writing to pay to any Lender or the Administrative Agent in
connection herewith, including the reasonable and documented fees and expenses
of Cravath, Swaine & Moore LLP, New York counsel to JPMCB, in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
other Loan Documents and the extensions of credit hereunder (to the extent that
statements for such fees and expenses have been delivered to the Borrower).
The Administrative Agent shall notify the Borrower and the Lenders when it
determines that this Agreement has become effective, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 3:00 p.m., New York City time, on June 25, 2013 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
SECTION 5.02.    Each Credit Event. The obligation of each Lender to make any
Loan is additionally subject to the satisfaction of the following conditions:


(a)the representations and warranties of the Borrower set forth in this
Agreement (other than, after the Effective Date, those set forth in Sections
4.04(b) and 4.06(a)(i)) shall be true and correct on and as of the date of such
Loan; and


(b)at the time of and immediately after giving effect to such Loan, no Default
or Event of Default shall have occurred and be continuing.


Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.




--------------------------------------------------------------------------------




54


ARTICLE VI


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Financial Statements, Rating Changes and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:


(a)as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of earnings, shareholders' equity and cash flows of the Borrower and
its Subsidiaries as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations and
cash flows of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;


(b)as soon as available and in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of earnings, shareholders'
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of certain footnotes;


(c)concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether, to the best knowledge of such Financial Officer
(following due inquiry), a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.06, and (iii) stating whether any change
in GAAP or in the application thereof has been given effect in the preparation
of such financial statements that became effective after the date of the audited




--------------------------------------------------------------------------------




55


financial statements referred to in Section 4.04 that affects calculations
pursuant to Section 7.06 and has not previously been reported in such a
certificate and, if any such not previously reported change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


(d)promptly after Moody's or S&P shall have publicly announced a change in the
Moody's Rating or the S&P Rating, as the case may be, written notice of such
rating change; and


(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.
The Borrower's obligations under clauses (a) and (b) of this Section shall in
any event be deemed sufficiently performed if the financial statements referred
to therein are delivered by the time required under the applicable clause in
such form and content as permitted under the Exchange Act. Documents required to
be delivered pursuant to clauses (a) and (b) of this Section (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission), may be delivered electronically and, if so delivered,
shall be deemed to have been delivered on the date on which the Borrower posts
such documents on www.sec.gov, or provides a link thereto on the Borrower's
website at www.bestbuy.com. Notices required to be delivered pursuant to clause
(d) of this Section may be delivered electronically and, if so delivered, shall
be deemed delivered on the date on which the applicable rating agency posts such
notice, or provides a link thereto, on the website of such rating agency. All
documents and notices required by this Section shall be deemed sufficiently
delivered when posted on the Borrower's behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have ready access without charge (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).
SECTION 6.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender (through the Administrative Agent) prompt
written notice of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect;




--------------------------------------------------------------------------------




56


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, results in, or could reasonably be expected to
result in, a Material Adverse Effect; and


(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 6.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, authorizations and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any transaction permitted under Section 7.03.


SECTION 6.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obliga-tions, including Tax liabilities, that,
if not paid, would result in a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropri-ate proceedings, (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.


SECTION 6.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in working order and condition
sufficient to permit the conduct of business in the ordinary course, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies (or with the Borrower's captive self-insurance Subsidiary or
other customary self insurance, so long as such arrangements are administered in
accordance with sound business practices), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.


SECTION 6.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in such detail as is necessary to allow the delivery of the reports required by
Section 6.01, in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities in accordance with
and as required by GAAP in all material respects. The Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent (on its own behalf or as requested by any Lender), upon
reasonable prior notice, to visit and inspect its properties, to




--------------------------------------------------------------------------------




57


examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested (collectively,
the “Inspections”); provided that the Borrower shall not be obligated to permit
more than one Inspection in any calendar year unless a Default or Event of
Default is then continuing or to make available material non-public information
to any Person in any respect that would (in the opinion of counsel to the
Borrower) violate applicable law, including the Exchange Act.


SECTION 6.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws (including ERISA and Environmental
Laws) and all rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


SECTION 6.08.    New Specified Subsidiaries to Become Subsidiary Guarantors.
With respect to each Subsidiary that becomes a Specified Subsidiary after the
Effective Date, the Borrower will (a) within 30 Business Days after such
Subsidiary becomes a Specified Subsidiary, cause such Subsidiary to duly execute
and deliver to the Administrative Agent a Guarantee Assumption Agreement
properly completed for such Subsidiary and in such number of counterparts as may
reasonably be requested by the Administrative Agent and (b) deliver to the
Administrative Agent within a reasonable time (not exceeding 30 days) after its
request therefor, such proof of corporate action, incumbency of officers,
opinions of counsel and other documents consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 5.01 on the Effective Date as may
reasonably be requested by the Administrative Agent.  Nothing in this Agreement
shall obligate the Administrative Agent or the Lenders to release or terminate
the Guarantee under Article III of this Agreement or any Guarantee Assumption
Agreement of any Subsidiary Guarantor which ceases to be a Specified Subsidiary.


SECTION 6.09.    Use of Proceeds; Federal Reserve Regulations. The Borrower will
use the proceeds of the Loans for general corporate purposes (including, in the
case of the Loans, to repay existing Indebtedness) in compliance with all
applicable legal and regulatory requirements; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X, and the
Borrower will not permit the value of all Margin Stock owned by the Borrower and
its Subsidiaries (including, without limitation, all capital stock of the
Borrower from time to time held by the Borrower in treasury) to constitute more
than 25.0% of the value of the consolidated assets of the Borrower.






--------------------------------------------------------------------------------




58


ARTICLE VII


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 7.01.    Subsidiary Indebtedness. The Borrower will not permit any
Domestic Subsidiary that is not an Obligor to create, incur, assume or permit to
exist any Indebtedness, except:


(a)obligations under the Loan Documents;


(b)any other Indebtedness existing on the Effective Date and described in
Schedule 7.01 (and any Indebtedness that may be incurred after the Effective
Date under commitments to extend such Indebtedness available on the Effective
Date and so described), and Indebtedness the proceeds of which are used solely
to refinance such Indebtedness;


(c)Indebtedness referred to in, and secured by Liens permitted under,
Section 7.02(e);


(d)Indebtedness referred to in, and secured by Liens permitted under,
Sections 7.02(c) and 7.02(d);


(e)Indebtedness in respect of (i) documentary letters of credit and trade
letters of credit incurred in the ordinary course of business and (ii) trade
bank acceptance drafts incurred in the ordinary course of business;


(f)current liabilities, other than for borrowed money, incurred in the ordinary
course of business;


(g)Indebtedness of any Subsidiary owing to the Borrower or any other Subsidiary;


(h)Indebtedness arising from Domestic Securitization Transactions permitted by
Section 7.02(k), provided that the aggregate amount of such Indebtedness shall
not exceed $300,000,000 at any time outstanding; and


(i)other Indebtedness, provided that, as of the Effective Date and as of the
time any Indebtedness is created, incurred or assumed in reliance on this clause
(i), the aggregate principal amount of all Indebtedness outstanding in reliance
on this clause (i) (together with the aggregate principal amount of any such
Indebtedness to be created, incurred or assumed in reliance on this clause (i))
does not exceed the greater of (i) $250,000,000 and (ii) 5.0% of Tangible Net




--------------------------------------------------------------------------------




59


Worth as of the Effective Date or as of the date such Indebtedness is created,
incurred or assumed, as applicable.


SECTION 7.02.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:


(a)Liens existing on the Effective Date and, if securing a liability in excess
of $150,000,000, described on Schedule 7.02, and Liens on the same property (or,
if such Lien attaches to a type or class of property of any Person, on the same
type or class of property of such Person) securing any extension, renewal,
refinancing, refunding or replacement of the liability secured by such Liens
that do not increase the outstanding principal amount thereof;


(b)deposits or pledges, or cash collateral given to any financial institution
that has issued a letter of credit, to secure payment of workers' compensation,
unemployment insurance, old age pensions or other social security or employee
benefit obligations, daylight overdraft exposure or ACH obligations, or
liabilities under or in respect of self-insurance programs, in each case in the
ordinary course of business of the Borrower and its Subsidiaries;


(c)Liens created or assumed in connection with the acquisition of real property
by the Borrower or any Subsidiary; provided that such Liens attach only to the
property acquired and secure only Indebtedness incurred solely to finance the
acquisition of such property, and Liens on the same property securing any
Indebtedness the proceeds of which are used solely to refinance such
Indebtedness;


(d)Liens on inventory of the Borrower or any Subsidiary and proceeds thereof
pursuant to agreements with the suppliers of inventory or inventory letter of
credit providers to the Borrower or such Subsidiary; provided that such Liens
attach only to inventory financed pursuant to such agreements and secure only
Indebtedness incurred solely to finance the acquisition of such inventory by the
Borrower or such Subsidiary;


(e)Liens securing Indebtedness and related obligations incurred to finance the
acquisition or construction of capital assets not constituting real property or
to reimburse the Borrower or a Subsidiary for expenditures made to acquire or
construct such capital assets, and Liens securing Indebtedness and related
obligations incurred by the same obligor to extend, renew, refinance, refund or
replace any such Indebtedness or obligations so long as the outstanding
principal amount thereof is not increased; provided that such Liens attach only
to such capital assets and the proceeds thereof;


(f)Liens securing Indebtedness and related obligations of any Subsidiary which
became a Subsidiary after the Effective Date if such Indebtedness and Liens were
outstanding prior to the time it became a Subsidiary and not incurred in
contemplation of its becoming a Subsidiary, and Liens on the same property (or,
if such Lien attaches to a type or class of property of any Person, on the same
type or class of




--------------------------------------------------------------------------------




60


property of such Person) securing Indebtedness and related obligations incurred
by the same obligor to extend, renew, refinance, refund or replace such
Indebtedness or obligations so long as the outstanding principal thereof is not
increased;


(g)Permitted Encumbrances;


(h)Liens consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlords', materialmen's or mechanic's liens and other similar
liens and encumbrances none of which interfere materially with the use of the
property covered thereby in the ordinary course of the business of the Borrower
or such Subsidiary and which do not materially detract from the value of such
properties;


(i)Liens on assets of Foreign Subsidiaries securing Indebtedness or other
liabilities of Foreign Subsidiaries;


(j)cash collateral given to any financial institution that has issued a trade
bank acceptance draft in the ordinary course of business of the Borrower and its
Subsidiaries;


(k)Securitization Transactions, and Liens on accounts receivable, interests
therein and the proceeds thereof existing or deemed to exist in connection with
any Securitization Transaction; provided that the aggregate amount of the
Domestic Securitization Transactions shall not exceed $300,000,000 at any time;


(l)Liens on cash collateral given pursuant to Section 2.21 of the Five-Year
Credit Agreement;


(m)Liens on assets securing obligations under the Five-Year Credit Agreement so
long as obligations under this Agreement are secured on an equal and ratable
basis on terms reasonably satisfactory to the Administrative Agent; and


(n)Liens securing other liabilities, provided that, as of the Effective Date and
as of the time any Lien securing any obligations is created, incurred or assumed
in reliance on this clause (n), the aggregate principal amount of all
liabilities secured by Liens in reliance on this clause (n) (together with the
aggregate principal amount of all liabilities secured by such Lien to be
created, incurred or assumed in reliance on this clause (n)) does not exceed the
greater of (i) $250,000,000 and (ii) 10.0% of Tangible Net Worth as of the
Effective Date or as of the date any such Lien is created, incurred or assumed,
as applicable.


SECTION 7.03.    Fundamental Changes. (a) Mergers, Consolidations, Sales of
Assets, Etc.


(i)The Borrower will not, and will not permit any Subsidiary Guarantor to, merge
with or into or consolidate with (collectively, “merge” or a “merger”) any other
Person, or permit any other Person to merge with or into it,




--------------------------------------------------------------------------------




61


or liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing, (A) any Subsidiary Guarantor may merge into the Borrower in a
transaction in which the Borrower is the surviving entity; (B) any Subsidiary
Guarantor may merge with or into any other Person (including in connection with
any acquisition) in a transaction in which the surviving entity is, or
concurrently with the consummation of such merger becomes, a Subsidiary
Guarantor; (C) any Subsidiary Guarantor may be disposed of pursuant to a merger
with or into another Person so long as such disposition does not violate clause
(ii) below; (D) any Subsidiary Guarantor may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and (E) the Borrower may merge with or into any other Person organized
under the laws of the United States of America or any State thereof, provided
that (1) the Borrower is the surviving entity or (2) if the surviving entity is
not the Borrower, then (x) the surviving entity assumes all of the Borrower's
obligations under this Agreement and the other Loan Documents pursuant to an
agreement reasonably satisfactory to the Administrative Agent and (y) the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, with respect to
such surviving entity, and provided further that on the date of consummation of
any such merger, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer demonstrating that the Borrower would be in
pro forma compliance with Section 7.06 as of the last day of the fiscal quarter
then most recently ended (determined as if such merger, and any related
incurrence of Indebtedness, had occurred on the first day of the period of four
consecutive fiscal quarters ending on such last day).


(ii)The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease, license or otherwise dispose of (in one transaction or in a
series of transactions, and whether directly or through any merger or
consolidation) assets representing all or substantially all the consolidated
assets of the Borrower and the Subsidiaries (whether now owned or hereafter
acquired), taken as a whole.


(b)Lines of Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.


SECTION 7.04.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (collectively, “Restrictions”) (a) the ability of the
Borrower or any Domestic Subsidiary to create, incur or permit to exist a first
priority Lien upon any of its




--------------------------------------------------------------------------------




62


assets securing the obligations of the Borrower hereunder or, in the case of
Domestic Subsidiaries, the Guarantees thereof, (b) the ability of any Subsidiary
to pay dividends or similar distributions with respect to any shares of its
capital stock (or similar Equity Interests) or to make or repay loans or
advances to the Borrower or any Subsidiary Guarantor or (c) the ability of any
Domestic Subsidiary to Guarantee any of the Guaranteed Obligations; provided
that:


(i)the foregoing shall not apply to (A) Restrictions imposed by law, rule,
regulation or order or by this Agreement or any other Loan Document,
(B) Restrictions existing on the date hereof identified on Schedule 7.04 (but
shall apply to any amendment or modification expanding the scope of any such
Restrictions), (C) Restrictions imposed by any agreement by which any Subsidiary
is bound at the time such Subsidiary became a Subsidiary, so long as such
agreement was in effect at the time of such acquisition and was not created in
contemplation of such acquisition and such Restrictions only apply to such
Subsidiary (but shall apply to any amendment or modification expanding the scope
of any such Restriction), (D) customary Restrictions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale, provided that
(1) such Restrictions apply only to the Subsidiary or assets to be sold and (2)
such sale is permitted hereunder, (E) Restrictions on cash or other deposits
under contracts entered into in the ordinary course of business, (F) in the case
of any Subsidiary that is not a wholly-owned Subsidiary of the Borrower,
Restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such Restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary and (G) Restrictions
contained in lease agreements or agreements not relating to Indebtedness, in
each case, entered into by the Borrower or any Subsidiary in the ordinary course
of business;


(ii)clause (a) of the foregoing shall not apply to (A) Restrictions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such Restrictions apply only to the assets securing such Indebtedness, (B)
Restrictions imposed by any agreement relating to Indebtedness permitted by this
Agreement incurred after the Effective Date to finance the acquisition of
particular assets (and any agreement relating to any refinancing of such
Indebtedness, so long as the aggregate principal amount of such refinancing
Indebtedness does not exceed the then outstanding aggregate principal amount of
such original Indebtedness), so long as such Restrictions apply only to such
assets (other than Inventory and Receivables), (C) Restrictions imposed by any
agreement relating to Indebtedness permitted by this Agreement, provided that
neither the Borrower nor any Domestic Subsidiary may create, incur or permit to
exist any Lien securing the Indebtedness under such agreement unless the
Indebtedness under this Agreement is equally and ratably secured thereby on
terms reasonably satisfactory to the Administrative Agent, and (D) customary
provisions in leases and other contracts restricting the assignment thereof; and




--------------------------------------------------------------------------------




63


(iii)clause (b) of the foregoing shall not apply to Restrictions imposed by any
agreement if the Borrower's Board of Directors determines in good faith that
such Restrictions could not reasonably be expected to have a material adverse
effect on the ability of the Borrower and the Subsidiary Guarantors to pay their
obligations under the Loan Documents when due.


SECTION 7.05.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm's-length
basis from unrelated third parties and (b) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate.


SECTION 7.06.    Certain Financial Covenants. (a) Cash Flow Leverage Ratio. The
Borrower will not permit the Cash Flow Leverage Ratio on the last day of any
fiscal quarter to exceed 3.50 to 1.00.


(b)Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, as at the end of any Measurement Period, to be less than 2.50 to 1.00.


SECTION 7.07.    Investments in Foreign Subsidiaries. (a) The Borrower will not,
and will not permit any of its Domestic Subsidiaries to, sell, transfer, lease,
license or otherwise dispose of (in one transaction or in a series of
transactions) to any Foreign Subsidiary (i) any Equity Interests in any Domestic
Subsidiary, (ii) any United States patents, copyrights, trademarks, service
marks, trade names, trade dress, logos and other source or business identifiers,
all registrations and recordings thereof, all applications therefor, all
extensions or renewals thereof and all goodwill associated therewith or
symbolized thereby, that are, or are contemplated to be, used or useful in the
conduct of the business of the Borrower and its Domestic Subsidiaries taken as a
whole, (iii) any assets (other than (A) cash and cash equivalents and
(B) Indebtedness or other obligations owing to the Borrower or any Domestic
Subsidiary by any Foreign Subsidiary in the form of intercompany loans or
advances) that, individually or in the aggregate, are material to the conduct of
the business of the Borrower and its Domestic Subsidiaries taken as a whole or
(iv) all or any substantial portion of the assets of the Borrower and its
Domestic Subsidiaries taken as a whole.


(b)Prior to the Restricted Date, the Borrower will not, and will not permit any
of its Subsidiaries to, make any Investments in Best Buy Europe Distributions or
its Subsidiaries unless, on the date of any such Investment, after giving effect
thereto, the aggregate amount of all such Investments does not exceed the sum of
(i) the Initial Purchase Price and (ii) 10.0% of Total Assets.


ARTICLE VIII


Events of Default




--------------------------------------------------------------------------------




64
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;


(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Obligor in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, or any
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;


(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.03 (with respect to the
Borrower's existence) or Section 6.08 or in Article VII;


(e)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after notice thereof from
the Administrative Agent or the Required Lenders to the Borrower;


(f)the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any grace period applicable thereto); provided that any such
failure with respect to any Indebtedness arising from the purchase of goods or
services by the Borrower that is being contested in good faith by appropriate
proceedings shall not constitute an Event of Default as long as the Borrower's
or such Subsidiary's title to any substantial part of its property is not
materially adversely affected, its use of such property in the ordinary course
of its business is not materially interfered with and adequate reserves with
respect thereto have been set aside on its books in conformity with GAAP;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their




--------------------------------------------------------------------------------




65


behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
or, in the case of any Securitization Transaction, the purchasers or lenders
thereunder to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or, in the case of any Hedging Agreement or Securitization Transaction,
to cause the termination thereof; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;


(i)the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;


(j)one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;


(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or


(l)a Change in Control shall occur;




--------------------------------------------------------------------------------




66
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole, and
thereupon the principal of the Loans, together with accrued interest thereon and
all fees and other obligations of the Obligors accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor; and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Obligors accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.
ARTICLE IX


Agency


SECTION 9.01.    Administrative Agent. Each of the Lenders hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors to serve as Administrative Agent under the Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Obligor shall have rights as a third party beneficiary of such
provisions.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:




--------------------------------------------------------------------------------




67
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct (with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (b) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (d) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Article V or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from any confirmation of the Revolving Credit Exposure or the component
amounts thereof.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement,




--------------------------------------------------------------------------------




68
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for an Obligor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld, or required if an Event of Default
under clauses (a), (b), (h) or (i) of Article VIII has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder




--------------------------------------------------------------------------------




69
or under the other Loan Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Lender or any Arranger or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or any other Arranger
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.
SECTION 9.02.    Bookrunners, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent and the
Documentation Agents listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
ARTICLE X


Miscellaneous


SECTION 10.01.    Notices. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:


(i)if to the Borrower or any Subsidiary Guarantor, to Best Buy Co., Inc. at 7601
Penn Avenue South, Richfield, Minnesota, 55423, Attention of Treasurer
(Telephone No. (612) 291-5781; Fax No. (952) 430-1316; email
treasuryooo@bestbuy.com);




--------------------------------------------------------------------------------




70


(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2 Floor 3, Newark,
Delaware 19713-2107, Attention of Heshan Wanigasekera (Telephone No. (302)
634-4166; Fax No. (302) 634-8459; email heshan.s.wanigasekera@jpmchase.com), and
Amanda Collins (Telephone No. (302) 634-4403; Fax. No. (302) 634-8459), email
amanda.collins@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, New York 10179, Attention of Sarah
Freedman (Telephone No. (212) 622-6603; Fax No. (917) 456-3358; email
sarah.l.freedman@jpmorgan.com); and


(iii)if to a Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Each Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


(c)Change of Address, Etc. Any party hereto may change its address or fax number
for notices and other communications hereunder by notice to the other parties
hereto (or, in the case of any such change by a Lender, by notice to the
Borrower and the Administrative Agent).


SECTION 10.02.    Waivers; Amendments. (a) No Deemed Waivers; Remedies
Cumulative. No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event




--------------------------------------------------------------------------------




71


be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement or the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.


(b)Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:


(i)increase the Commitment of any Lender without the written consent of such
Lender,


(ii)reduce the principal amount of any Loan outstanding to any Lender or reduce
the rate of interest thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates pursuant to Section
2.13(d)), or reduce any fees payable to any Lender hereunder, without the
written consent of such Lender,


(iii)postpone the scheduled date of payment of the principal amount of any Loan
outstanding to any Lender (except as provided in Section 2.21 in connection with
the exercise of the Term-Out Option), or any interest thereon, or any fees
payable to any Lender hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment of
any Lender, without the written consent of such Lender,


(iv)change Section 2.18(b), 2.18(c) or 2.18(d) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby,


(v)change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly and adversely
affected thereby, or


(vi)release all or substantially all of the Guarantors from their guarantee
obligations under Article III without the written consent of each Lender, and


provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.




--------------------------------------------------------------------------------




72
Notwithstanding the foregoing (but subject to the immediately preceding
proviso), (A) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Borrower and the Required Lenders, (B) no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification, (C) the
Administrative Agent may enter into one or more security agreements (including
mortgages and pledge agreements) in connection with any grant of a security
interest securing Indebtedness under this Agreement as contemplated by Sections
7.02(m) and 7.04 without the consent of any Lender and (D) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share in the benefits of this Agreement and the other
Loan Documents and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent, the Arrangers, the Documentation Agents,
the Syndication Agent and each of their respective Affiliates (including the
reasonable and documented fees, charges and disbursements of one firm of counsel
(and one firm of local counsel in each applicable jurisdiction) for the
foregoing), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated and (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of one firm of counsel (and one firm
of local counsel in each applicable jurisdiction) for the Administrative Agent
and the Lenders and of any separate counsel (including local counsel) that may
be required in light of any conflicting interests among the foregoing parties)
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), the Arrangers, the
Documentation Agents, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one firm of




--------------------------------------------------------------------------------




73


counsel (and one firm of local counsel in each applicable jurisdiction) for the
Indemnitees and of any separate counsel (including local counsel) that may be
required in light of any conflicting interests among Indemnitees), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Obligor arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other
Obligor, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Parties or (y) result from a claim
brought in good faith by the Borrower or any other Obligor against an Indemnitee
for breach in bad faith, gross negligence or willful misconduct of such
Indemnitee's obligations hereunder or under any other Loan Document.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub‑agent thereof)
or any Related Party of the Administrative Agent (or any sub-agent thereof),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), or such Related Party, as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent) or against any Related Party of the
Administrative Agent (or any sub-agent thereof) acting for the Administrative
Agent (or any such sub‑agent) in connection with such capacity. The obligations
of the Lenders under this paragraph are several obligations.


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Obligor shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information




--------------------------------------------------------------------------------




74


or other materials distributed by it through telecommunications, electronic or
other information transmission systems, except to the extent they are determined
by a final and non-appealable judgment of a court of competent jurisdiction to
have resulted from the bad faith, willful misconduct or gross negligence of such
Indemnitee or any of its Related Parties, or for any special, indirect,
consequential or punitive damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.


SECTION 10.04.    Successors and Assigns. (a) Assignments Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than as expressly provided in Section 7.03(a)(i), the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Documentation Agent, the Syndication Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders.


(i)Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than any natural person or the Borrower or any Subsidiary) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:


(A)the Borrower; provided that (x) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and
(y) the Borrower shall be deemed to have consented to any assignment unless it
shall object thereto by written notice the Administrative Agent within 10
Business Days after having confirmed receipt of notice thereof; and


(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any




--------------------------------------------------------------------------------




75


portion of the Commitments or Syndicated Loans to a Lender or an Affiliate of a
Lender.


(ii)Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including Federal and state securities laws.


(iii)Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that




--------------------------------------------------------------------------------




76


does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv)Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)Acceptance of Assignments by Administrative Agent. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee's completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 10.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)Participations.


(i)Participations Generally. Any Lender may, without the consent of the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders




--------------------------------------------------------------------------------




77


shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Sections 2.17(f) and
2.17(g) (it being understood that the documentation required under Sections
2.17(f) and 2.17(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender selling participations
shall keep a register (the “Participant Register”) in which it shall record the
name and address of each Participant to which such Lender sells participations
and the amount and terms of such participations, acting for this purpose as a
non-fiduciary agent of the Borrower; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(ii)Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender.




--------------------------------------------------------------------------------




78


(d)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17, 2.18(f), 3.03 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 10.06.    Counterparts; Integration; Effectiveness; Electronic
Execution. (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof (but do not supersede any provisions of any separate letter
agreements with respect to fees payable to the Administrative Agent). Except as
provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile (or other
electronic transmission) shall be effective as delivery of a manually executed
counterpart of this Agreement.


(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be,




--------------------------------------------------------------------------------




79


to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 10.08.    Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, without notice to the
Borrower or any Subsidiary Guarantor, any such notice being expressly waived by
the Borrower and each Subsidiary Guarantor to the extent permitted by applicable
law, upon any obligations of the Borrower or any Subsidiary Guarantor under this
Agreement or any other Loan Document becoming due and payable (whether at the
stated maturity, by acceleration or otherwise), to apply to the payment of such
obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower or any
Subsidiary Guarantor; provided that if any Defaulting Lender shall exercise any
such right of setoff, all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders. Each Lender (including any
Defaulting Lender) agrees to notify the Borrower and the Administrative Agent
promptly after any such application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such application.


SECTION 10.09.    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.


(b)Submission to Jurisdiction. Each Obligor irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of




--------------------------------------------------------------------------------




80


the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Obligor or its properties in
the courts of any jurisdiction.


(c)Waiver of Venue. Each Obligor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.


SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 10.12.    Treatment of Certain Information; Confidentiality. (a)
Treatment of Certain Information. The Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and




--------------------------------------------------------------------------------




81


the Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement,
with any Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of paragraph (b) of this Section as if it were a Lender
hereunder. Such authorization shall survive the repayment of the Loans and the
Commitments or the termination of this Agreement or any provision hereof.


(b)Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower,
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than an Obligor or (ix) to Moody's or
S&P. In addition, the Administrative Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.


For purposes of this Section, “Information” means all information received from
any Obligor or any of its Subsidiaries relating to any Obligor or any of its
Subsidiaries or any of their respective businesses, other than (a) any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by an Obligor or any of its
Subsidiaries and (b) any such information that is publicly disclosed by the
Borrower in connection with its public filings with the Securities and Exchange
Commission. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.




--------------------------------------------------------------------------------




82
EACH LENDER AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES THAT INFORMATION (AS
DEFINED IN THIS SECTION) FURNISHED TO IT PURSUANT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
OBLIGOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.
SECTION 10.13.    USA PATRIOT Act. Each Lender hereby notifies the Borrower and
the other Obligors that pursuant to the requirements of the USA PATRIOT Act,
such Lender may be required to obtain, verify and record information that
identifies the Borrower and the other Obligors, which information includes the
name and address of the Borrower and the other Obligors and other information
that will allow such Lender to identify the Borrower and the other Obligors in
accordance with the USA PATRIOT Act.


SECTION 10.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.




--------------------------------------------------------------------------------




83


SECTION 10.15.    No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that (a) in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders the Arrangers, the Syndication Agent the
Documentation Agents and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the
Arrangers, the Syndication Agent, the Documentation Agents or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications and (b) the Administrative Agent, the Lenders,
the Arrangers, the Syndication Agent, the Documentation Agents, and their
Affiliates may have economic interests that conflict with those of the Borrower
and Subsidiary Guarantors or any of their stockholders and/or Affiliates.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER
 
 
BEST BUY CO., INC.
by
 
/s/ CHRISTOPHER K.K. GOULD
 
Name: Christopher K.K. Gould
 
Title: Vice President, Treasurer



SUBSIDIARY GUARANTORS
 
 
BEST BUY STORES, L.P.,
by: BBC Property Co., its General Partner
by
 
/s/ CHRISTOPHER K.K. GOULD
 
Name: Christopher K.K. Gould
 
Title: Vice President, Treasurer





BBC PROPERTY CO.,
by
 
/s/ CHRISTOPHER K.K. GOULD
 
Name: Christopher K.K. Gould
 
Title: Vice President, Treasurer





BBC INVESTMENT CO.,
by
 
/s/ CHRISTOPHER K.K. GOULD
 
Name: Christopher K.K. Gould
 
Title: Vice President, Treasurer



















[Signature Page to Credit Agreement]




--------------------------------------------------------------------------------




LENDERS
 
 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
by
 
/s/ SARAH L. FREEDMAN
 
Name: Sarah L. Freedman
 
Title: Executive Director



























































































[Signature Page to Credit Agreement]




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
U.S. Bank National Association
 
by
/s/ LUDMILLA YAKOVLEV
 
 
Name: Ludmilla Yakovlev
 
 
Title: Vice President







 
 
 
by1
 
 
 
Name:
 
 
Title:













































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Bank of America NA
 
by
/s/ SABRINA HASSAN
 
 
Name: Sabrina Hassan
 
 
Title: Vice President







 
 
 
by1
 
 
 
Name:
 
 
Title:













































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Compass Bank dba BBVA Compass
 
by
/s/ RAMON GARCIA
 
 
Name: Ramon Garcia
 
 
Title: Senior Vice President





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
CITIBANK, N.A.
 
by
/s/ SHANNON A. SWEENEY
 
 
Name: Shannon A. Sweeney
 
 
Title: Vice President





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
The Bank of Tokyo Mitsubishi UFJ, Ltd.
 
by
/s/ THOMAS DANIELSON
 
 
Name: Thomas Danielson
 
 
Title: Authorized Signatory







 
 
 
by1
 
 
 
Name:
 
 
Title:













































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Royal Bank of Canada
 
by
/s/ BALJIT MANN
 
 
Name: Baljit Mann
 
 
Title: Authorized Signatory







 
 
 
by1
/s/ GLEN BARISOFF
 
 
Name: Glen Barisoff
 
 
Title: Authorized Signatory













































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Barclays Bank PLC
 
by
/s/ RONNIE GLENN
 
 
Name: Ronnie Glenn
 
 
Title: Vice President





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Goldman Sachs Bank USA
 
by
/s/ MARK WALTON
 
 
Name: Mark Walton
 
 
Title: Authorized Signatory





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
HSBC Bank USA,
 
National Association
 
by
/s/ JASON FUQUA
 
 
Name: Jason Fuqua
 
 
Title: Vice President





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Standard Chartered Bank
 
by
/s/ BRENDAN HERLEY
 
 
Name: Brendan Herley
 
 
Title: Director, Capital Markets







 
 
 
by1
/s/ ROBERT K. REDDINGTON
 
 
Name: Robert K. Reddington
 
 
Title: Credit Documentation Manager
 
 
Credit Documentation Unit WB Legal-Americas











































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
The Royal Bank of Scotland plc
 
by
/s/ TRACY RAHN
 
 
Name: Tracy Rahn
 
 
Title: Director





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
DNB BANK ASA, GRAND
 
CAYMAN BRANCH, as a Lender
 
by
/s/ KRISTIE LI
 
 
Name: Kristie Li
 
 
Title: First Vice President







 
 
 
by
/s/ BJORN ERIK HAMMERSTAD
 
 
Name: Bjorn Erik Hammerstad
 
 
Title: Senior Vice President





--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Credit Suisse AG, Cayman Islands Branch
 
by
/s/ MIKHAIL FAYBUSOVICH
 
 
Name: Mikhail Faybusovich
 
 
Title: Authorized Signatory







 
 
 
by1
/s/ TYLER R. SMITH
 
 
Name: Tyler R. Smith
 
 
Title: Authorized Signatory













































































1 The second signature block is for the use of those Lenders that require two
signatures.




--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE
TO THE BEST BUY CO., INC.
364-DAY CREDIT AGREEMENT




Name of Institution:
Bank of China, New York Branch
 
by
/s/ DONG YUAN
 
 
Name: Dong Yuan
 
 
Title: Deputy General Manager













